Citation Nr: 1732073	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  09-43 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a lung disability, to include spontaneous pneumothorax.

2.  Entitlement to service connection for hepatitis C.  

3.  Entitlement to service connection for bilateral foot fungus.  

4.  Entitlement to an initial compensable rating for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Michael J. Kelley, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from August 1966 to July 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2009 and September 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  In the July 2009 rating decision, in pertinent part, the RO denied service connection for hepatitis C and granted service connection for high frequency sensorineural hearing loss with a noncompensable rating, effective March 9, 2009.  In the September 2014 rating decision, the RO denied service connection for foot fungus and spontaneous pneumothorax.  

In May 2017, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The issues of entitlement to service connection for bilateral foot fungus and to an initial compensable rating for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has a lung disability, to include spontaneous pneumothorax, that is related to active military service or events therein.

2.  The Veteran's hepatitis C is not shown to be etiologically related to active military service or events therein.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a lung disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2.  The criteria for establishing service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Although the Veteran's July 2016 substantive appeal (VA Form 9) with regard to the issue of entitlement to service connection for foot fungus and a lung disability generally alleges that VA failed in its duty to assist, neither the Veteran nor his representative have raised any specific issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The benefit of the doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  Therefore, the Veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise.  It is only when the weight of the evidence is against the claim that the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

Lung Disability

The Veteran contends that he has a current lung disability as a result of his active duty service.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110.  Thus, the threshold question that must be addressed here (as with any claim seeking service connection) is whether the Veteran actually had the disability for which service connection is sought at any time during the period on appeal.  In the absence of proof of a disability during that period, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997).  

In a May 2009 statement, the Veteran reported that he had been treated for a collapsed lung in the early 1970s.  He did not mention any current symptoms.  

The Veteran was afforded a VA examination in September 2014.  The examiner noted a past medical history of spontaneous pneumothorax, resolved in 1969 without recurrence.  The Veteran reported that he had a collapsed lung shortly after his separation from active duty service, that this was treated with a chest tube, and that there was no recurrence.  The Veteran ascribed this condition to exposure to asbestos during his active duty service.  The examiner noted a scar on the Veteran's right side that was a possible chest tube insertion site.  An x-ray of the Veteran's chest showed clear lungs and no active cardiopulmonary disease.  The examiner found that the Veteran did not have symptoms that met the criteria for a diagnosis of any lung disorder.  

During his May 2017 hearing before the undersigned Veterans Law Judge, the Veteran testified that his only lung symptom was sometimes wheezing "a little bit."  

The Veteran is competent to report on matters observed or within his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in this case, the Veteran in this case is not shown to possess any pertinent medical training or other expertise that would make him competent to diagnose himself with a lung disorder manifested by his subjectively reported symptoms.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide a medical diagnosis).  Thus, to the extent that the Veteran has contended that he has a current lung disorder manifested by occasional mild wheezing, the Veteran's opinion is not a competent medical opinion and it cannot be assigned any probative weight.  Rather, the medical findings and opinions of trained medical professionals warrant greater probative weight than the Veteran's lay contentions in this case.  

The record does not contain any competent, probative evidence that the Veteran has been diagnosed with or treated for a lung disorder by any examiner or treatment provider during the period on appeal.  As the evidence does not establish that the Veteran had a diagnosis of a lung disorder during the period on appeal, the Board finds that service connection is not warranted.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that current disability requirement is satisfied when a claimant "has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim,"); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013) (holding that the Board must address recent pre-claim evidence in assessing whether a current disability exists, for purposes of service connection, at the time the claim was filed or during its pendency). 

Hepatitis C

The Veteran has a current diagnosis of chronic hepatitis C.  He contends that this disability is due to exposure to unsterilized dental equipment during his active duty service.  

The Veteran's service treatment records do not note a diagnosis of or treatment for hepatitis C.  During the Veteran's July 1968 separation examination, the examiner found his abdomen and viscera to be normal.

During his May 2017 hearing before the undersigned Veterans Law Judge, the Veteran testified that, when he received dental fillings during his active duty service, the instruments were not sterile.  He opined that he had no risk factors for hepatitis C other than this.  The Veteran testified that he was not diagnosed with hepatitis C until the early 1990s, more than 20 years after his separation from active duty service, but reported that there was no test for this disorder in the 1960s.  

VA has not determined that exposure to unsterilized dental filling tools is a risk factor for the development of hepatitis C.  See M21-1 III.iv.4.I.2.e.

The Veteran is competent to report on matters observed or within his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in this case he is not competent to provide an etiology opinion for his hepatitis C.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Veteran in this case is not shown to possess any pertinent medical training or expertise that would make him competent to render an opinion on the etiology of his hepatitis C.  Jandreau, 492 F.3d at 1376-77.  Determining the etiology of hepatitis C is a complicated question that requires understanding of biological processes that are not readily observable and are outside the competence of the Veteran in this case.  Thus, the Veteran's opinion that his current hepatitis C is etiologically related to active duty service is not competent evidence and it cannot be assigned any probative weight.  

The Veteran was not afforded a VA examination for hepatitis C, but the Board finds that an examination is not warranted.  The only evidence of a possible connection between the Veteran's hepatitis C and his active duty service is the Veteran's own conclusory statements, which do not provide competent evidence sufficient to trigger VA's obligation to obtain a medical opinion.  See Waters v. Shinseki, 601 F.3d 1274, 1277-79 (Fed. Cir. 2010) (conclusory lay assertion of nexus is insufficient to entitle claimant to provision of VA medical examination).  The Board accordingly concludes that no examination is  required to support the Board's adjudication of the claim of entitlement to service connection for hepatitis C.  

Because the preponderance of the evidence is thus against finding that the Veteran's hepatitis C is etiologically related to his active duty service, entitlement to service connection for hepatitis C is denied.

In reaching the conclusions above, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a lung disability is denied.  

Entitlement to service connection for hepatitis C is denied. 


REMAND

VA's duty to assist includes the obligation to provide an examination with regard to a claim for disability compensation when there is competent evidence of a disability that may be associated with an in-service disease, injury or event, but there is insufficient information to make a decision on the claim.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The AOJ denied the Veteran's claim for service connection for bilateral foot fungus without first arranging for an examination by a qualified medical professional for help in determining whether the Veteran's claimed disability is related to service.

During his May 2017 hearing before the undersigned Veterans Law Judge, the Veteran detailed his current foot symptoms, including his efforts to treat them, and testified that they had been constant since exposure to wet conditions while wearing tight boots during his active duty service.  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  Id., at 83. This evidence meets that threshold, and an examination is necessary.

The Veteran was last afforded a VA examination for his bilateral hearing loss in April 2009 and the last VA treatment record that includes an audiological evaluation is from September 2014.  During his May 2017 hearing before the undersigned Veterans Law Judge, the Veteran testified that his hearing loss has been increasing in severity.  The record thus raises the possibility that the Veteran's bilateral hearing loss might now be more severe than the April 2009 examination report or the September 2014 VA treatment record reflects.  "Where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted."  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  A remand for a new examination is thus warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to have an examination by an appropriate examiner for the purpose of determining the current nature and likely etiology of any foot fungus.  The electronic claims file must be made available to the examiner for review, and the examination must reflect that such review has been accomplished. 

The examiner must provide an opinion as to whether it is as likely as not (a probability of 50 percent or greater) that any current foot fungus had its origin in service or is in any way related to the Veteran's active service, including as a result of his wearing tight boots in wet conditions.  

In reaching these determinations, the examiner should take into account the lay statements of record regarding the nature and onset of symptoms, including the Veteran's credible testimony during the May 2017 hearing regarding continuous foot symptomatology since active duty service.  The examiner is advised that the Veteran is competent to report symptoms and treatment and his description of wearing tight boots in wet conditions is credible.  

The rationale for any opinion expressed should be provided.  Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  If an opinion cannot be made without resort to speculation, the examiner should so state and provide reasoning as to why a conclusion would be so outside the norm that such an opinion is not possible.  

2.  Arrange for the Veteran to have an examination by an appropriate examiner for the purpose of determining the current severity of his bilateral hearing loss.  The electronic claims file must be made available to the examiner for review, and the examination must reflect that such review has been accomplished.  

The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any symptoms of hearing loss.  
The examiner must discuss the Veteran's lay statements regarding the history, symptoms, and functional impairment caused by any hearing loss.  

A complete rationale for any opinion expressed must be provided.  If the examiner is unable to provide any requested opinion, that fact must be stated and the reasons why an opinion cannot be provided explained.  

3. Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


